83173: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-27471: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83173


Short Caption:MATKULAK VS. DAVISCourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - FV2000559Classification:Civil Appeal - Family Law - Other


Disqualifications:HardestyCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/09/2021 / Crowley, MargaretSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:06/16/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantTony MatkulakBronagh M. Kelly
							(Woodburn & Wedge)
						Shawn B. Meador
							(Woodburn & Wedge)
						Marshal S. Willick
							(Willick Law Group)
						


RespondentKourtney L. DavisKevin P. Ryan
							(Bader & Ryan)
						





Docket Entries


DateTypeDescriptionPending?Document


07/08/2021Filing FeeFiling Fee Paid. $250.00 from Woodburn and Wedge.  Check no. 113183. (SC)


07/08/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SEALED) (SC)


07/08/2021OtherChief Justice James W. Hardesty disqualified from participation in this matter. Disqualification Reason: Lawyers and Judges. (SC)


07/08/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-19652




07/09/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Margaret M. Crowley. (SC)21-19812




07/09/2021Notice/IncomingFiled Appellant's Notice of Association of Counsel for Marshal S. Willick, Esq. (SC)21-19887




07/22/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for September 21, 2021, at 9:00 AM. (SC)21-21173




07/26/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-21460




10/08/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-28964




10/11/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)21-29126




10/13/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-29492




01/04/2022BriefFiled Appellant's Opening Brief. (SC)22-00296




01/04/2022AppendixFiled Appellant's Appendix, Volume I. (SC)22-00302




01/04/2022AppendixFiled Appellant's Appendix, Volume II. (SC)22-00303




01/04/2022AppendixFiled Appellant's Appendix, Volume III. (SC)22-00304




01/04/2022AppendixFiled Appellant's Appendix, Volume IV. (SC)22-00306




01/04/2022AppendixFiled Appellant's Appendix, Volume V. (SC)22-00308




01/04/2022AppendixFiled Appellant's Appendix, Volume VI. (SC)22-00309




01/04/2022AppendixFiled Appellant's Appendix, Volume VII. (SC)22-00310




01/26/2022MotionFiled Stipulation For Extention of Time For Respondent's Answering Brief. (SC)22-02583




01/26/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Answering Brief due: March 7, 2022) (SC)22-02599




03/01/2022BriefFiled Respondent's Answering Brief. (REJECTED PER NOTICE ISSUED 3/1/22) (SC)


03/01/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-06543




03/01/2022BriefFiled Respondent's Answering Brief. (SC)22-06556




03/18/2022BriefFiled Appellant's Reply Brief. (SC)22-08682




03/18/2022Case Status UpdateBriefing Completed/To Screening. (SC)


06/16/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-19168




09/01/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before: Silver/Cadish/Pickering. Author: Silver, J. Majority: Silver/Cadish/Pickering. 138 Nev. Adv. Opn. No. 61. NNP22-AS/EC/KP. (SC).22-27471




09/26/2022RemittiturIssued Remittitur. (SC).22-30061




09/26/2022Case Status UpdateRemittitur Issued/Case Closed. (SC).


09/30/2022RemittiturFiled Remittitur. Received by District Court Clerk on September 28, 2022. (SC)22-30061





Combined Case View